Appellate Case: 21-1076     Document: 010110647162        Date Filed: 02/18/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                          February 18, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-1076
                                                     (D.C. No. 1:19-CR-00213-RM-1)
  MICHAEL JAMES BOSMAN,                                         (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, EBEL, and PHILLIPS, Circuit Judges.
                   _________________________________

        On the morning of March 7, 2019, three police officers were dispatched to

 arrest Albert Stuart, who was asleep in the front seat of a car parked in a motel

 parking lot. Defendant-Appellant Michael James Bosman was asleep in the back

 seat. While one of the officers was arresting Mr. Stuart, the other officers told Mr.

 Bosman to exit the car so they could identify him. When Mr. Stuart informed them

 Mr. Bosman was armed, the officers ordered Mr. Bosman at gunpoint to leave the

 car. They threatened to shoot him for any errant movement. Mr. Bosman fell out of




        *
          This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1076       Document: 010110647162      Date Filed: 02/18/2022     Page: 2



 the car, and a gun fell on the ground behind him. Mr. Bosman was charged for

 unlawfully possessing a firearm as a felon under 18 U.S.C. § 922(g)(1).

       Mr. Bosman moved to suppress the firearm, claiming the officers used

 excessive force when they told him to exit the car. The district court denied his

 motion. He entered a conditional guilty plea under Federal Rule of Criminal

 Procedure 11(a)(2) and appealed the denial of his suppression motion. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   I. BACKGROUND

                                    A. Factual History1

       At around 9:00 a.m. on March 7, 2019, Colorado Springs Officers Gilman,

 Hallas, and Sandoval responded to a tip that Mr. Stuart was asleep in a Chevrolet

 Impala in the parking lot of a motel in a high-crime area. Mr. Stuart had an

 outstanding felony arrest warrant for multiple counts of identity theft and property

 offenses.

       Upon arrival, the officers activated their body cameras and approached the car.

 ROA, Vol. IV Attachments A-C. There were bystanders in the vicinity of the

 parking lot. ROA, Vol. III at 206. Mr. Stuart was asleep in the front passenger seat.

 Another man—later identified as Mr. Bosman—was asleep in the back seat, which

 was cluttered. Id. at 208.


       1
          Because Mr. Bosman does not contest the district court’s factual findings, we
 rely on those findings as well as the officers’ body camera footage. See ROA, Vol. III at
 202-07; ROA, Vol. IV Attachments A-C.

                                             2
Appellate Case: 21-1076    Document: 010110647162      Date Filed: 02/18/2022      Page: 3



       Officer Hallas knocked on the passenger window, awakening Mr. Stuart.

 ROA, Vol. IV Attachment A at 00:37-47. Officer Hallas ordered him out of the car.

 Id. Officer Gilman was standing slightly behind Officer Hallas and took his firearm

 out but pointed it downwards (in the “low ready” position). ROA, Vol. III at 74.

 The officers told the two men to put their hands up, and both men complied. ROA,

 Vol. IV Attachment A at 00:45; ROA, Vol. III at 202-03.

       Officer Hallas opened the passenger door, which triggered the car alarm.

 ROA, Vol. IV Attachment A at 00:55-1:05. He asked Mr. Stuart if there were any

 weapons in the car. Id. Mr. Stuart quickly looked back toward Mr. Bosman but did

 not give a clear answer. Id.; see also ROA, Vol. III at 203. Officer Hallas again

 asked if there were weapons in the car, and Mr. Stuart said no. ROA, Vol. IV at

 00:55-1:05; ROA, Vol. III at 203. Mr. Stuart exited the car, and Officer Hallas

 handcuffed him. ROA, Vol. IV Attachment A at 01:03-20. He then led Mr. Stuart

 toward the patrol vehicle. Id.

       Officer Gilman moved to the open front passenger seat door and began

 speaking with Mr. Bosman, who remained in the back seat on the driver’s side. Id. at

 01:37-50. By this point, Officer Sandoval had moved to the rear driver-side door.

 Id. In a conversational tone, Officer Gilman explained they were trying to identify

 him and instructed him to exit the car with his hands on his head. Id. Officer Gilman

 warned him against reaching toward his waist. Id. at 1:45-46.

       While he was being arrested, Mr. Stuart alerted Officer Hallas that he had a

 gun, so Officer Gilman moved to the patrol car to help Officer Hallas. ROA, Vol. IV

                                           3
Appellate Case: 21-1076    Document: 010110647162      Date Filed: 02/18/2022     Page: 4



 Attachment B at 00:08-58. After finishing the arrest, Officer Gilman returned to the

 open passenger door and instructed Mr. Bosman to open the door. ROA, Vol. IV

 Attachment A at 02:35-03:09. His tone remained conversational, and his gun

 remained in the low ready position. Id.; ROA, Vol. III at 204.

       At that moment, Mr. Stuart told Officer Hallas that Mr. Bosman also had a

 gun. ROA, Vol. IV Attachment B at 01:54-56. Officer Hallas shouted to the other

 officers, “he’s got a gun too, supposedly.” ROA, Vol. IV Attachment B at 01:56-58.

 Officer Gilman pointed his gun at Mr. Bosman and said, “We have information that

 you might be armed.” ROA, Vol. IV Attachment A at 03:37-40. Officer Gilman also

 warned Mr. Bosman that if his arm moved in a frightening way, he would probably

 get shot. Id. at 03:40-46. Mr. Bosman then opened the door, which triggered the car

 alarm again. Id. at 03:48-56. Officer Gilman told Mr. Bosman to follow Officer

 Sandoval’s commands, relocated to the driver’s side of the car, and pointed his gun at

 Mr. Bosman. Id. at 03:57-04:06. Officer Sandoval also took out his gun and pointed

 it at Mr. Bosman. Id.

       Officer Sandoval told Mr. Bosman that if his hands shifted beneath his

 shoulders, he would shoot him. Id. at 04:00-15. Officer Sandoval holstered his

 weapon, grabbed one of Mr. Bosman’s wrists, and instructed him to leave the car

 while keeping his hands up. Id. at 04:15-06:05. As Officer Sandoval guided Mr.

 Bosman out of the car, Mr. Bosman fell out onto the ground. Id. at 04:15-25. A gun

 fell behind him on the ground. Id. at 04:15-30. After securing Mr. Bosman, the

 officers retrieved the gun. Id. at 04:30-06:05.

                                            4
Appellate Case: 21-1076      Document: 010110647162        Date Filed: 02/18/2022       Page: 5



                                   B. Procedural History

        Mr. Bosman was charged with possession of a firearm by a convicted felon

 under 18 U.S.C. § 922(g)(1). He moved to suppress the firearm, arguing the officers

 acted unreasonably under the Fourth Amendment by pointing their guns at him and

 threatening to shoot him.

        The district court denied his motion. It explained the officers were making a

 felony arrest in a high-crime area. At first, they thought no firearms were present. But

 after Mr. Stuart left the car, he told the officers that he was armed and that Mr. Bosman

 also had a gun. The officers said the back seat of the car was cluttered. Based on these

 circumstances, the court recognized an officer safety concern. It concluded the officers

 acted aggressively but reasonably when they pointed their guns at Mr. Bosman,

 threatened to shoot him for stray movement, and ordered him to exit the car.

        Mr. Bosman conditionally pled guilty under Federal Rule of Criminal

 Procedure 11(a)(2). He timely appealed the district court’s denial of his suppression

 motion.


                                     II. DISCUSSION

        Mr. Bosman challenges the district court’s denial of his motion to suppress.

 He does not contest the Officers’ authority to order him out of the car. Instead, he

 argues the Officers acted unreasonably under the Fourth Amendment by pointing

 their guns at him and threatening to shoot him for sudden movements.




                                              5
Appellate Case: 21-1076    Document: 010110647162        Date Filed: 02/18/2022    Page: 6



                                 A. Standard of Review

       We review “de novo a district court’s determination of the reasonableness of a

 search and seizure under the Fourth Amendment.” United States v. Dennison, 410

 F.3d 1203, 1207 (10th Cir. 2005). “We look at the totality of the circumstances in

 reviewing the denial of the motion to suppress.” Id. “[W]e accept the factual

 findings of the district court unless they are clearly erroneous, and view the evidence

 in the light most favorable to the district court’s determination.” Id. (quotations

 omitted).

                                  B. Legal Background

       The Fourth Amendment protects individuals from “unreasonable searches and

 seizures.” U.S. Const. amend. IV. A person is seized under the Fourth Amendment

 when “the police conduct would have communicated to a reasonable person that he

 was not at liberty to ignore the police presence and go about his business.” Florida

 v. Bostick, 501 U.S. 429, 437 (1991) (quotations omitted). But “the protection of the

 Fourth Amendment does not guarantee against all seizures.” United States v. King,

 990 F.2d 1552, 1556 (10th Cir. 1993) (quotations and alterations omitted). Rather, it

 protects “only against unreasonable . . . seizures.” United States v. Sharpe, 470 U.S.

 675, 682 (1985).2




       2
         The Fourth Amendment applies against state law enforcement officials as
 incorporated through the Due Process Clause of the Fourteenth Amendment. Mapp v.
 Ohio, 367 U.S. 643, 655 (1961).

                                            6
Appellate Case: 21-1076    Document: 010110647162         Date Filed: 02/18/2022    Page: 7



       A law enforcement officer, “for the purpose of investigation, may briefly

 detain a person on less than probable cause,” King, 990 F.2d at 1557; see United

 States v. Sokolow, 490 U.S. 1, 7 (1989), and may also “conduct a limited search for

 weapons for his or her own protection,” King, 990 F.2d at 1557; see Adams v.

 Williams, 407 U.S. 143, 145-46 (1972). But the officer’s action must be “justified at

 its inception” and “reasonably related in scope to the circumstances which justified

 the interference in the first place.” Terry v. Ohio, 392 U.S. 1, 20 (1968).

       The police may seize a person to “ensure the safety of the public and/or the

 individual, regardless of any suspected criminal activity” and may seize an

 individual’s weapon “in order to ensure [his or] her own safety during the

 encounter,” King, 990 F.2d at 1560-61.

       Evaluating “the reasonableness of [a] seizure depends on a balance between

 the public interest and the individual’s right to personal security free from arbitrary

 interference by law officers.” United States v. Brignoni-Ponce, 422 U.S. 873, 878

 (1975). “[O]ur evaluation is guided by ‘common sense and ordinary human

 experience.’” King, 990 F.2d at 1562 (quoting Sharpe, 470 U.S. at 685). But in

 assessing whether an officer’s action was reasonable, we “should not indulge in

 unrealistic second-guessing.” United States v. Montoya de Hernandez, 473 U.S. 531,

 542 (1985) (quotations omitted). “The question is not simply whether some other

 alternative was available, but whether the police acted unreasonably in failing to

 recognize or to pursue it.” Sharpe, 470 U.S. at 687.



                                             7
Appellate Case: 21-1076    Document: 010110647162         Date Filed: 02/18/2022     Page: 8



                                        C. Analysis

       After carefully reviewing the record, including the officers’ body camera

 footage, we agree with the district court that their actions were reasonable. The

 officers were effectuating a felony arrest of Mr. Stuart, who was in the same car as

 Mr. Bosman. They initially asked Mr. Stuart if there were any weapons in the car.

 Mr. Stuart said no. But after Mr. Stuart left the car, he revealed he was armed and

 that Mr. Bosman also had a gun. Only then did the officers, reacting to new

 information and an escalating situation, point their guns at Mr. Bosman.

       Perhaps most significant, the officers had no knowledge of where the gun was

 located. As the district court found, the back seat of the car was cluttered, so there

 were numerous places where Mr. Bosman could reach for the weapon and thus pose a

 safety risk to the officers. The officers also had identified bystanders in the vicinity,

 adding to safety concerns. Under these circumstances, the officers did not act

 unreasonably by pointing their guns at Mr. Bosman and threatening to shoot for

 wayward movement.

       Mr. Bosman makes two arguments. Both lack merit.

       First, his reliance on United States v. King is misplaced. There, an officer was

 directing traffic after an accident when the defendant began honking his horn

 repeatedly. King, 990 F.2d at 1555. When the officer approached the car, the

 defendant apologized for the commotion. Id. The officer noticed a pistol on the

 defendant’s person and immediately drew her revolver and pointed it at the

 defendant. Id. Because the state permitted individuals to have guns in their cars, and

                                             8
Appellate Case: 21-1076    Document: 010110647162       Date Filed: 02/18/2022    Page: 9



 because the initial interaction stemmed from the officer’s effort to move traffic, we

 held the officer’s action was unreasonable under the circumstances. Id. at 1563. Mr.

 Bosman argues the officers here had similar safety concerns, so their actions also

 were unreasonable. We disagree. The circumstances in the two cases differ

 significantly.

        In King, the officer knew exactly where the firearm was located at all times

 during her interaction with the defendant. Here, the officers were not aware that Mr.

 Bosman had a gun until Mr. Stuart alerted them. So it was reasonable for them to

 take additional precautions once they learned about the gun, especially because they

 did not know where it was located.

        Moreover, the officer in King was directing traffic and had no reason to be on

 higher alert when she noticed the defendant’s gun. But the officers here were

 effectuating a felony arrest of someone in the same car as Mr. Bosman. Although

 both the defendant in King and Mr. Bosman may have complied with instructions

 from law enforcement, the officers here were on higher alert when they began

 interacting with Mr. Bosman. They pointed their guns at him only when they

 suddenly learned he was armed and did not know where the gun was located.

        King is therefore inapposite.

        Second, Mr. Bosman contends the officers should have simply commanded

 him to get out of the car. But doing so may have put them at greater risk given the

 circumstances. And we cannot base our determination of reasonableness solely on

 “whether some other alternative was available.” Sharpe, 470 U.S. at 687. We thus

                                            9
Appellate Case: 21-1076   Document: 010110647162      Date Filed: 02/18/2022   Page: 10



  decline Mr. Bosman’s request that we engage in the “unrealistic second-guessing”

  that the Supreme Court has warned against. Montoya de Hernandez, 473 U.S. at 542

  (quotations omitted).

                                  III. CONCLUSION

        We affirm.


                                           Entered for the Court


                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                          10